NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2008-1402


                            BERNARDO FOOTWEAR, LLC,

                                                      Plaintiff-Appellant,

                                           v.

                                   DILLARD’S INC.

                                                      Defendant,

                                          and

                     FEDERATED DEPARTMENT STORES, INC.,

                                                      Defendant,

                                          and

                              FORTUNE DYNAMIC, INC.,

                                                      Defendant-Appellee.


      Edward W. Goldstein, Goldstein, Faucett & Prebeg, LLP, of Houston, Texas,
argued for plaintiff-appellant. With him on the brief were Alisa A. Lipski and Wendy L.
Boone.

       John T. Palter, Riney Palter, PLLC, of Dallas, Texas, argued for defendant-
appellee. With him on the brief were Theodore J. Riney and Bruce K. Packard. Of
counsel on the brief was Angela P. Lin, Huang, Fedalen & Lin, LLP, of Encino,
California.

Appealed from: United States District Court for the Southern District of Texas

Judge Nancy F. Atlas
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2008-1402


                           BERNARDO FOOTWEAR, LLC,

                                               Plaintiff-Appellant,

                                          v.

                                  DILLARD’S INC.,

                                               Defendant,

                                         and

                    FEDERATED DEPARTMENT STORES, INC.,

                                               Defendant,

                                         and

                             FORTUNE DYNAMIC, INC.,

                                               Defendant-Appellee.


                                JUDGMENT

ON APPEAL from the United States District Court for the Southern District of Texas

in CASE NO. 07-CV-0963.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:
    Per Curiam (BRYSON, LINN, and MOORE, Circuit Judges.)

                      AFFIRMED. See Fed. Cir. R. 36



                                 ENTERED BY ORDER OF THE COURT



DATED:   March 4, 2009               / s / Jan Horbaly
                                 Jan Horbaly, Clerk